 


110 HR 2990 IH: To amend the Internal Revenue Code of 1986 to make geothermal heat pump systems eligible for the energy credit and the residential energy efficient property credit.
U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2990 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2007 
Mr. Doggett (for himself and Mr. Gordon of Tennessee) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make geothermal heat pump systems eligible for the energy credit and the residential energy efficient property credit. 
 
 
1.Energy credit for geothermal heat pump systems 
(a)In generalSubparagraph (A) of section 48(a)(3) of the Internal Revenue Code of 1986 is amended by striking or at the end of clause (iii), by inserting or at the end of clause (iv), and by adding at the end the following new clause: 
 
(v)equipment which uses the ground or ground water as a thermal energy source to heat a structure or as a thermal energy sink to cool a structure,. 
(b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
2.Residential energy efficient property credit for geothermal heat pump systems 
(a)In generalSubsection (a) of section 25D of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , and, and by adding at the end the following new paragraph: 
 
(4)30 percent of the qualified geothermal heat pump property expenditures made by the taxpayer during the taxable year.. 
(b)Qualified geothermal heat Pump property expendituresSubsection (d) of section 25D of such Code is amended by adding at the end the following new paragraph: 
 
(4)Qualified geothermal heat pump property expenditures 
(A)In generalThe term qualified geothermal heat pump property expenditures means an expenditure for qualified geothermal heat pump property installed on or in connection with a dwelling unit located in the United States and used as a principal residence (within the meaning of section 121) by the taxpayer. 
(B)Qualified geothermal heat pump propertyThe term qualified geothermal heat pump property means any equipment which— 
(i)uses the ground or ground water as a thermal energy source to heat the dwelling unit referred to in subparagraph (A) or as a thermal energy sink to cool such dwelling unit, and 
(ii)meets the requirements of the Energy Star program which are in effect at the time that the expenditure for such equipment is made.. 
(c)Maximum credit limitationParagraph (1) of section 25D(b) of such Code is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by adding at the end the following new subparagraph: 
 
(D)$2,000 with respect to any qualified geothermal heat pump property expenditures.. 
(d)Coordination with credit for nonbusiness energy propertySubsection (b) of section 25D of such Code is amended by adding at the end the following new paragraph: 
 
(3)Denial of double benefit for geothermal heat pumpsThe credit allowed under subsection (a) (determined without regard to this paragraph and subsection (c)) with respect to any qualified geothermal heat pump property expenditures shall be reduced by the amount of any credit allowed under section 25C with respect to such expenditures.. 
(e)Effective dateThe amendments made by this section shall apply to expenditures made after the date of the enactment of this Act. 
 
